DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-7, 16-18, and 20-22 are allowable. The restriction requirement between Groups A and B, and Groups A1 and A2, as set forth in the Office action mailed on 10/16/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/16/2020 is partially withdrawn.  Claims 8-14 , directed to a positioning or spinning device are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claim 15, directed to a method of clamping a part is withdrawn from consideration because it does not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The drawings were received on 07/07/2021.  These drawings are acceptable.
Specification
The amendment filed 07/07/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the amended specification was amended as follows: “”the outer perimeter of the guide ring has a thread at its inner periphery” (p. 15, para. 54.) However, this is inconsistent with the original disclosure described in para. 97 and shown Fig. 3C-3D (the guide ring 19 comprises a thread 193 at its outer perimeter. By this thread 193 the guide ring 19 can be screwed into the clamping recess 3 which comprises a counter thread at its inner periphery.”
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-14, 19, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 8 recites the limitation "the spindle" in lie 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “a shaft” (line 1). However, it is unclear if it is the same as “a shaft” in claim 8. For the purpose of examination, the examiner has interpreted it to mean the same.
Claim 9 further recite “clamping device” in line 3. However, it is unclear if it is the same as “the clamping device” in claims 1 and 8. For the purpose of examination, the examiner has interpreted it to mean the same.
Regarding claim 9, the phrase "preferably" (in two places) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted they are not part of the claimed invention.
Regarding claims 10, 11 and 13, , the phrase "preferably" (claim 11 has the phrases in two places) renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, the examiner has interpreted they are not part of the claimed invention.
Claim 10 recites the limitation "the shaft assembly" in line 2, and “the locking/opening bar" in line 3,   There is insufficient antecedent basis for this limitation in the claim in each instance.
Claim 11 recites the limitation "the operation bar" in line 5. There is insufficient antecedent basis for this limitation in the claim.
13 recites the limitation "the locking-releasing bar" in line 2. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the clamping mechanism" in line 2. There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the examiner has interpreted it to mean “the clamping device”.
Regarding claim 23, the phrase "more preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Allowable Subject Matter
Claims 1-7, 16-18, and 20-22 are allowed.
Claims 8-14, 19, and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  examiner agrees with applicant’s argument that Hugo (DE 19618610) does not teach “the operation stud has two external tapered sections for interaction with the collet, wherein each of the external tapered sections is self-locking.” and Haimer (US 2015/0290720) in view of Erickson (US 4,708,040) also does not teach this limitation. (p.12-p.14 of applicant’s argument filed 07/07/2021). In addition, it would not have been obvious to modify Hugo or Haimer in view of Erickson to have the missing features as described above.
Response to Arguments
Applicant’s arguments, see p.12-14, with respect to claims 1-7 have been fully considered and are persuasive.  The rejection of claims 1-7 has been withdrawn. However, claims 8-14, 19, and 23 have 112(b) issues (see 112 Section in this Office Action above.)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998.  The examiner can normally be reached on Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHWEN-WEI SU/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722